UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                       P1 opssed \     •
                                                               Order of Restitution
               v.

ROBERT LOCUST

               Defendant.                                      S 1 18 Cr. 289 (SHS)


        Upon the application of the United States of America, by its attorney,
(ti.,..,,
                                                                                 f!::!::!s,
Ji3ila.llitt.s United States Attorney for the Southern District of New York, Nicholas Folly,

Alexandra Rothman, and Nicholas Chiuchiolo, Assistant United States Attorney, of counsel; the

presentence report; the Defendant' s conviction on Count One of the above Indictment; and all

other proceedings in this case, it is hereby ORDERED that:


        1.     Amount of Restitution

        Robert Locust, the Defendant, shall pay restitution in the total amount of $3 ,928,133.60,

pursuant to 18 lJ,S,C, § 3663A (MYRA), to the victims of the offense charged in Count One. The

names, addresses, and specific amounts owed to each victim are set forth in the Schedule of

Victims, attached hereto as Schedule A. Upon advice by the United States Attorney's Office of a

change of address of a victim, the Clerk of the Court is authorized to send payments to the new

address without further order of this Court.

                A.     Joint and Several Liability

        Restitution is joint and several with the following defendant(s) in the following case(s):

Ryan Rainford, Peter Kalkanis, Kerry Gordon, and Bryan Duncan, 18 Cr. 289 (SHS), and

Reginald Dewitt, 17 Cr. 633 (VEC).




2020.01.09
                 B.    Apportionment Among Victims

       Pursuant to 18 U. S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid . Restitution shall be paid to the victim(s) identified in the Schedule of Victims,

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed

proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

in Schedule A.

       2.        Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(t)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows: In the interest of justice, restitution shall be payable in

installments pursuant to 18 U.S.C. § 3572(d)(l) and G}. While serving the term of imprisonment,

the Defendant shall make installment payments toward his restitution obligation, and may do so

through the Bureau of Prisons' (BOP) Inmate Financial Responsibility Plan (IFRP) . Pursuant to

BOP policy, the BOP may establish a payment plan by evaluating the Defendant' s six-month

deposit history and subtracting an amount determined by the BOP to be used to maintain contact

with famil y and friends. The remaining balance may be used to determine a repayment schedule.

BOP staff shall help the Defendant develop a financial plan and shall monitor the inmate ' s progress

in meeting his restitution obligation. Any unpaid amount remaining upon release from prison will

be paid in installments of not less than an amount equal to ten percent of the Defendant's gross

income on the 1st of each month.

        If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

                                                  2
         3.     Payment Instructions

         The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash . Checks and money orders shall be made payable to the

" SDNY Clerk of the Court" and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007-Attention: Cashier, as required by 18 U.S .C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

order.   Credit card payments must be made in person at the Clerk's Office. Any cash payments

shall be hand delivered to the Clerk' s Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk's Office for wiring instructions .

         4.     Additional Provisions

         The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney' s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (l) any change of the Defendant' s name, residence, or mailing address or (2) any material

change in the Defendant's financial resources that affects the Defendant's ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

         5.     Restitution Liability

         The Defendant's liability to pay restitution shall terminate on the date that is the later of20

years from the entry of judgment or 20 years after the Defendant's release from imprisonment, as

provided in 18 U.S .C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant's estate will be held responsible for any unpaid

                                                    3
balance of the restitution amount, and any lien filed pursuant to 18 U.S,C. § 3613(G) shall continue

until the estate receives a written release of that liability.


        6.      Sealing

        Consistent with 18 U.S.C. §§377l(a)(8) & 3664(d)(4) and Federal Rule of Criminal

ProQedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.




                       E SIDNEY H. STEIN
                      A TES DISTRICT JUDGE




                                                     4
